Citation Nr: 1603044	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  12-23 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral foot condition.

2.  Entitlement to service connection for chronic lumbar strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2016.  A transcript of those proceedings is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for chronic lumbar strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran was diagnosed with bilateral pes planus during service and has testified to experiencing continuous symptomatology and using shoe inserts ever since.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Service treatment records indicate that the Veteran was diagnosed with pes planus of both feet during service.  The Veteran has testified under oath that his pes planus symptomatology has continued since then and also that he has worn shoe inserts since that time.  The Veteran also reports that he was unable to seek treatment for the condition for many years following service due to being homeless. The Board finds the Veteran competent to report his continuing pes planus symptomatology.  The preponderance of the evidence therefore establishes that the condition was incurred during service and thus, service connection is warranted.  38 C.F.R. § 3.303(d). 



ORDER

Service connection for bilateral pes planus is granted.



REMAND

The Veteran has indicated that he has applied for Social Security Administration (SSA) disability benefits.  Any relevant findings made by the SSA are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001).  These records must be obtained on remand, and if such records cannot be located, a negative response from the SSA must be included in the Veteran's claims file.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

The Veteran has also claimed that his chronic back condition may be related to his newly service-connected pes planus.  As such, an examination is necessary in order to determine whether the Veteran's chronic back condition initially manifested during active duty or is otherwise etiologically related to service or to his service-connected bilateral foot condition.  38 U.S.C. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

The most recent VA treatment records of record are dated July 2012.  Any VA treatment records created since that time should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service back symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Obtain and associate any VA treatment records generated since July 2012 that pertain to the Veteran. 

3.  Obtain any SSA disability records pertaining to the Veteran and associate them with the file. 

4.  Schedule the Veteran for an examination by an appropriate VA medical professional in order to determine whether it is at least as likely as not that the Veteran's chronic back condition (1) was incurred during or is otherwise related to service, or (2) was caused by his bilateral pes planus, or (3) has been aggravated by his bilateral pes planus.   

If the examiner finds that the Veteran's chronic back condition was not caused by his bilateral pes planus but has been aggravated by it, then he/she should state the baseline level of severity of the back condition, established by the earliest available medical evidence, and describe the extent to which the condition was permanently worsened by the Veteran's bilateral pes planus.

A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.

The examiner should review the Veteran's claims file, conduct any necessary testing,  and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

The examiner should specifically indicate the reasons and bases for his/her conclusions.

5.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


